Case: 20-1770   Document: 27     Page: 1   Filed: 01/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 MICHAEL B. MOORE,
                      Petitioner

                            v.

            DEPARTMENT OF THE NAVY,
                     Respondent
               ______________________

                       2020-1770
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-4324-19-0863-I-1.
                 ______________________

                Decided: January 5, 2021
                 ______________________

    MICHAEL B. MOORE, Monroe, LA, pro se.

     ANTHONY F. SCHIAVETTI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 JEFFREY B. CLARK, STEVEN JOHN GILLINGHAM, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________

  Before PROST, Chief Judge, TARANTO and CHEN, Circuit
                         Judges.
Case: 20-1770     Document: 27     Page: 2    Filed: 01/05/2021




 2                                              MOORE   v. NAVY



 PER CURIAM.
     Mr. Michael Moore, appearing pro se, appeals a deci-
 sion from the Merit Systems Protection Board (Board)
 denying his request for corrective action after finding no
 violation of the Uniformed Services Employment and
 Reemployment Rights Act of 1994 (USERRA). The Board’s
 determinations are not arbitrary nor capricious nor con-
 trary to law and are supported by substantial evidence.
 We, therefore, affirm.
                        BACKGROUND
      Mr. Moore was appointed the role of Contract Special-
 ist with the Department of the Navy (Navy) on January 22,
 2018. This employment was subject to a two-year proba-
 tionary period. During the initial six months of his civilian
 employment, Mr. Moore was required to report for training
 in his role as a military reservist, taking leave from his ci-
 vilian employment at the Navy to do so. See App’x at M-1
 (showing petitioner-appellant as attending to military re-
 serve duties from March 21 to April 20, 2018 and on June
 4, 2018). 1    On June 8, 2018, the Navy terminated
 Mr. Moore’s employment, citing poor performance as the
 reason for termination.
     Mr. Moore appealed his termination to the Board, al-
 leging that the termination was improper because it was
 motivated by his military service and thus, violated
 USERRA, which prohibits discrimination in employment




     1   Petitioner submitted various attachments with his
 informal opening brief. Citations to these attachments will
 be cited as “App’x at [Letter]-[Page Number].” The page
 number refers to the document location within the refer-
 enced appendix letter.
Case: 20-1770      Document: 27   Page: 3    Filed: 01/05/2021




 MOORE   v. NAVY                                           3



 on the basis of military service. SApp’x at 2. 2 The Board
 concluded that Mr. Moore “failed to show that his military
 service was a substantial or motivating factor” in his ter-
 mination. Id. at 4. The Board found, instead, that
 Mr. Moore’s termination during his probation period was
 based on his performance, as the Navy had indicated. Id.
     The Board made a number of factual findings in reach-
 ing this conclusion.        First, the Board found that
 Ms. Melissa Carpenter, Mr. Moore’s supervisor during his
 agency employment, was aware of Mr. Moore’s reservist
 status at the time of hiring. Id. Second, the Board found
 that another employee, whom Mr. Moore alleged received
 more flexible leave treatment than he, was not similarly
 situated to Mr. Moore because that employee was fully
 trained (not in her probationary period) and on a maxi-flex
 schedule that allowed for certain absences because of her
 special-needs child. Id. at 5–6. Third, the Board noted that
 another employee was also terminated by Ms. Carpenter
 during that employee’s probation period for poor perfor-
 mance. Id. at 7. Fourth, the Board explained that, con-
 trary to Mr. Moore’s assertions, he was not singled out for
 not adhering to the break policy while other employees
 flouted the same rules absent punishment. Id. at 7–8. The
 Board noted an absence of evidence that the other employ-
 ees exceeded their allowable break times. Id. at 7. Fifth,
 the Board found that appellant did not receive a dispropor-
 tionately large amount of work in comparison to his
 coworkers, and, even if true, he failed to show how this re-
 lated to his military service. Id. at 8–9. Lastly, the Board
 found that Ms. Carpenter had listed sufficient instances of
 Mr. Moore’s poor performance in her memorandum sent to
 the human resources department to support terminating



    2   Citations to the SApp’x refer to the sequentially-
 numbered attachment filed with respondent’s response
 brief.
Case: 20-1770     Document: 27      Page: 4     Filed: 01/05/2021




 4                                               MOORE   v. NAVY



 Mr. Moore during his probation period, including “com-
 municating inaccurate information regarding a solicita-
 tion, making errors in recording the [l]ine of [a]ccounting
 in two contracts,[] failing to include [b]udget and [f]iscal on
 requests,” id. at 10, “lack of effort and willingness to learn,”
 id. at 11, and sleeping during training, id.
     Mr. Moore appeals this decision to our court. We have
 jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     Our review of the Board’s decision is guided by statute.
 See 5 U.S.C. § 7703(c). The Board’s decision must be set
 aside when it is “(1) arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law; (2) ob-
 tained without procedures required by law, rule or
 regulation having been followed; or (3) unsupported by sub-
 stantial evidence.” McGuffin v. Soc. Sec. Admin., 942 F.3d
 1099, 1107 (Fed. Cir. 2019) (quoting Hayes v. Dep’t of the
 Navy, 727 F.2d 1535, 1537 (Fed. Cir. 1984)). We review the
 Board’s factual findings for substantial evidence. Id. (cita-
 tion omitted). Substantial evidence is “such relevant evi-
 dence as a reasonable mind might accept as adequate to
 support a conclusion.” Consol. Edison Co. v. Nat’l Labor
 Rels. Bd., 305 U.S. 197, 229 (1938).
    USERRA, codified in relevant part at 38
 U.S.C. § 4311(a), prohibits “[d]iscrimination against per-
 sons who serve in the uniformed services.” It states,
     A person who is a member of, . . . performs, . . . or
     has an obligation to perform service in a uniformed
     service shall not be denied initial employment,
     reemployment, retention in employment, promo-
     tion, or any benefit of employment by an employer
     on the basis of that membership, . . . performance
     of service, . . . or obligation.
 § 4311(a). A violation of this provision will be found “if the
 person’s . . . uniformed service[] is a motivating factor in
Case: 20-1770      Document: 27   Page: 5    Filed: 01/05/2021




 MOORE   v. NAVY                                           5



 the employer’s action, unless the employer can prove that
 the action would have been taken in the absence of such
 [uniformed service].” § 4311(c)(1). “The employee assert-
 ing a USERRA claim has the initial burden of showing by
 a preponderance of the evidence that his ‘membership . . .
 in the uniformed services’ was a substantial or motivating
 factor in the adverse employment action.” McGuffin, 942
 F.3d at 1108 (quoting § 4311(c)(1)) (additional citation
 omitted).
     Uniformed service is considered a motivating factor for
 an adverse employment action if the “‘employer “relied on,
 took into account, considered, or conditioned its decision”
 on the employee’s military-related . . . obligation.’” Id.
 (quoting McMillan v. Dep’t of Justice, 812 F.3d 1364, 1372
 (Fed. Cir. 2016)). An employee may meet its “burden by
 submitting evidence from which such a motive may fairly
 be inferred.” Id. (citing McMillan, 812 F.3d at 1372). If an
 employee meets this burden, the burden then shifts to the
 employer to prove by preponderant evidence that it would
 have taken the adverse action regardless of the employee’s
 uniformed-service obligation, for a valid reason, such as
 poor performance. See id.
     The Board considers four factors, known as the
 “Sheehan factors,” in determining whether the employer’s
 action was based on discriminatory motive. The Sheehan
 factors are:
    (1) proximity in time between the employee’s mili-
    tary activity and the adverse employment action;
    (2) inconsistencies between the proffered reason
    and other actions of the employer; (3) an employer’s
    expressed hostility towards members protected by
    the statute together with knowledge of the em-
    ployee’s military activity; and (4) disparate treat-
    ment of certain employees compared to other
    employees with similar work records or offenses.
Case: 20-1770    Document: 27      Page: 6    Filed: 01/05/2021




 6                                             MOORE   v. NAVY



 Sheehan v. Dep’t of the Navy, 240 F.3d 1009, 1014 (Fed. Cir.
 2001). The Board found that Mr. Moore failed to meet his
 burden of persuasion to show that his military service was
 a motivating factor in his termination. Mr. Moore alleges
 myriad errors in the Board’s decision; we review these chal-
 lenges seriatim but see no errors in the Board’s conclu-
 sions.
     Mr. Moore argues that the Board should have found
 Ms. Carpenter to have “diminished credibility” because her
 testimony allegedly contains inconsistencies. Appellant’s
 Br. ¶ 1. We see no reason on this record, however, to dis-
 turb the credibility determinations of the Board. See
 Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364 (Fed. Cir.
 2002). Mr. Moore also argues that the Board failed to ac-
 count for his “collective bargaining agreement,” which he
 suggests “requires probationary employees to be notified in
 writing anytime their performance has fallen below an ‘ac-
 ceptable’ level.” Appellant’s Br. ¶ 2. But this allegation is
 not relevant to the Board’s finding that his military service
 was not a motivating factor in his termination, and as the
 government notes, the Board lacked jurisdiction over alle-
 gations beyond the scope of the USERRA claim at issue, see
 Appellee’s Br. at 15.
     Mr. Moore additionally suggests that the Board failed
 to account for numerous detailed examples and evidence he
 put forth. See, e.g., Appellant’s Br. ¶¶ 3, 16, 18–19. For
 example, Mr. Moore suggests that the Board incorrectly de-
 termined that he failed to provide evidence that other em-
 ployees were exceeding their allowable break time. See
 id. ¶ 18. Mr. Moore points the court only to allegations in
 his complaint—but these claims are not evidence that un-
 dercut the Board’s conclusions.
     A large swath of Mr. Moore’s appeal brief is dedicated
 to the Board’s discussion of a fellow employee, Ms. Ub-
 elacker, whom Mr. Moore appears to suggest received more
 favorable treatment than he, and thus demonstrates that
Case: 20-1770      Document: 27    Page: 7    Filed: 01/05/2021




 MOORE   v. NAVY                                            7



 he was treated disparately compared to his coworkers. See,
 e.g., id. ¶¶ 4, 7, 14. Two flaws are present in Mr. Moore’s
 allegations of error. First, Mr. Moore has not presented
 any instance where the Board failed to consider the evi-
 dence before it in reaching its conclusion that Ms. Ub-
 elacker is not similarly situated enough to Mr. Moore as to
 serve as a meaningful comparison. In reviewing the
 Board’s determinations on this evidentiary record, the
 Board’s conclusions are supported by substantial evidence.
 Second, Mr. Moore did not present meaningful evidence as
 to why any such alleged disparate treatment between he
 and Ms. Ubelacker was motivated by a disdain for his mil-
 itary service obligations. On the contrary, the Board con-
 cluded that “any preference or special accommodation, if
 indeed one was given, appeared to be made out of compas-
 sion for [Ms. Ubelacker], and not animus toward the appel-
 lant.” SApp’x at 6.
     In considering Mr. Moore’s remaining arguments, we
 see no error in the Board’s determination that he was ter-
 minated, during his probation period, for the reason put
 forth by the Navy—poor performance. Mr. Moore provides
 no evidence of inconsistencies between the specifically enu-
 merated instances of his poor job performance cited in
 Ms. Carpenter’s letter recommending termination and the
 other actions of the employer. We therefore agree with the
 Board that Mr. Moore “failed to show by a preponderance
 of the evidence that he was discriminated against because
 of his military service.” Id. at 12. The record evidence sup-
 ports the finding that “the agency action terminating the
 appellant during his probationary period [was] for perfor-
 mance[-]based reasons.” Id.
                        CONCLUSION
     We have considered Mr. Moore’s remaining arguments
 and are unpersuaded that the Board erred. The Board cor-
 rectly denied Mr. Moore’s request for corrective action be-
 cause he failed to establish a violation of USERRA.
Case: 20-1770    Document: 27    Page: 8   Filed: 01/05/2021




 8                                          MOORE   v. NAVY



                      AFFIRMED
                         COSTS
     No costs.